DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
The amendment filed 5/16/2022 has been entered.  Claims 2-5, 7-8, and 10-12 have been canceled.  Claims 1, 6, and 9 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 9 have been amended to recite that “a gloss value of the matte surface is between 50% and 54%, a gloss value of the flat surface is between 70% and 71%, and a ratio of the gloss value of the matte surface to the gloss value of the flat surface is between 0.71 and 0.77”, and although the above gloss properties are supported by the instant specification with respect to a 60° gloss (G60) as measured in accordance with JIS Z 8741, the instant disclosure does not provide support for the claimed gloss values and claimed gloss ratio with respect to any gloss degree and/or measured in accordance with any standard testing method (particularly in light of Applicant’s arguments filed 5/16/2022, see page 13, first paragraph, that a gloss value measured in accordance with ASTM-D 523-78 as in Peiffer is different from a gloss value measured in accordance with JIS Z 8741 as in the present application; wherein as noted during the telephone interview of 4/28/2022, the instant disclosure does not specifically define the gloss values as being limited to G60 values per JIS Z 8741).
Response to Arguments
Applicant's claim amendments and arguments filed 5/16/2022 are persuasive, hence the rejections as recited in the prior office action have been withdrawn.  However, a new ground of rejection is made under 35 U.S.C. 112(a) as presented above.  A telephone call was made to Applicant’s Attorney, Zhou Xu, on August 26, 2022, in an attempt to discuss the above 112(a) rejection and possibly amend the claims by Examiner’s amendment.  Applicant’s Attorney is welcome to contact the Examiner by telephone to discuss.
Related co-pending application 17/012239, published as US2021/0086489, is made of record in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 26, 2022